Title: To Alexander Hamilton from Samuel Lewis, Sr., 22 June 1799
From: Lewis, Samuel, Sr.
To: Hamilton, Alexander


          
            Sir.
            War Department, June 22. 1799.
          
          I am directed by the secy of War to enclose to your care, the within letters, requesting you will be pleased to have them forwarded to the Paymasters—they contain the necessary funds to enable them to make the advances and payments agreeably to your request.
          I have the honor to be, Sir, Your obt. Servt.
          
            Samuel Lewis Senr
          
          Major Genl. Alexr. Hamilton
        